EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 12 April 2022 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kent Lembke (Reg. No. 44,866) on 9 June 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been amended as follows.

CLAIM 1 (CURRENTLY AMENDED):  A linkage-type substrate handling device comprising:
a first link extending between a proximal end and a distal end;
a second link extending between a proximal end and a distal end;
a rotary joint disposed between the distal end of the first link and the proximal end of the second link, wherein the first link and the second link are configured to rotate about the rotary joint;
an adjustable joint having:
a first body connected to the rotary joint; and
a second body connected to the proximal end of the second link, wherein the first body and the second body are rigidly connectable at a selected contact angle to adjust a pitch or roll of the second link about a long axis extending between the proximal end and the distal end of the second link; and
an end effector supported by the distal end of the second link,
wherein the first body comprises an adjustment surface and the second body comprises a contact surface having an outer portion distal from the proximal end of the second link and an inner portion proximate to the proximal end of the second link, 
wherein the adjustment surface is disposed against the contact surface when the first body and the second body are rigidly connected,
wherein the first body further comprises:
at least a first adjustment aperture extending through the adjustment surface, the first adjustment aperture being internally threaded; and
a first set screw disposed in the first adjustment aperture, 
wherein the adjustment surface is unitary and comprises first and second planar surfaces that are abutting, with the first planar surface being angled away from the second planar surface, whereby the first and second planar surfaces are non-planar and whereby the second planar surface mates with the inner portion of the contact surface,
wherein the first set screw is configured for advancement and retraction through the first adjustment aperture to selectively dispose a tip of the first set screw above or below the first planar surface and in contact with the outer portion of the contact surface, and
wherein one or more fasteners extend through one or more apertures in the second planar surface and in the contact surface to rigidly connect the first body to the second body after the tip is selectively disposed above or below the first planar surface.

Claims 13-14, 16-17, and 21-22 have been cancelled.

Claim 18 has been amended as follows.

CLAIM 18 (CURRENTLY AMENDED):  An adjustable joint configured for insertion within a linkage of a substrate handling device, comprising:
a first body having a first end configured for attachment to one of a rotary joint and an elongated link, the first body having an adjustment surface;
a second body having a first end configured for attachment to the other of the rotary joint and the elongated link, the second body having a contact surface on a second end of the body opposite to the first end and having an outer portion distal to the first end and an inner portion proximate to the first end, wherein the adjustment surface is disposed against the contact surface when the first body and the second body are rigidly connected; and
at least a first set screw disposed in a first adjustment aperture extending through the adjustment surface, wherein the first set screw is configured for advancement and retraction through the first adjustment aperture to selectively disposed a tip of the first set screw above or below the adjustment surface [[.]] ,
wherein the adjustment surface comprises first and second planar surfaces are abutting, with the first planar surface being angled away from the contact surface when the first body and the second body are connected with the second planar surface mated with the inner portion of the contact surface, and
wherein the first set screw extends through the first planar surface, to contact the outer portion of the contact surface, and one or more fasteners extend through one or more apertures in the second planar surface and in the contact surface to rigidly connect the first body to the second body.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In FIG. 6a, the non-planar surface next to planar surface 256 will be labeled (the specification will also be modified for this change).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Response to Arguments
Applicant’s arguments, see pp. 9-14, filed 12 April 2022, with respect to the rejections have been fully considered and are persuasive except for Claims 13 et al., which are now cancelled.  The rejections of the previous Office action have been withdrawn. 

Reasons for Allowance
Claims 1, 4-7, 10-11, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. §§ 112, 102, and 103 rejections and objections of the previous office action. Further, the independent claims overcome the prior art since they require a first set screw that is configured for advancement and retraction through the first adjustment aperture to selectively dispose a tip of the first set screw above or below the first planar surface in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Publication No. 10,090,188 to Thanu et al. discloses fasteners 218 (FIG. 2E) and non-planar surface 230 (column 6, lines 22-33), however, Thanu does not disclose a first set screw that is configured for advancement and retraction through the first adjustment aperture to selectively dispose a tip of the first set screw above or below the first planar surface in combination with the other claim limitations. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0202792, 5976258, 6090210, and 6805466 disclose silicon nitride ball bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652